791 F.2d 802
27 Wage & Hour Cas. (BN 1152
Larry WORTHINGTON, Roger Cameron, David Davey and GeraldKent, Plaintiffs-Appellants, Cross-Appellees,v.ICICLE SEAFOODS, INC., a Washington corporation,Defendant-Appellee, Cross-Appellant.
Nos. 84-3647, 84-3669.
United States Court of Appeals,Ninth Circuit.
June 12, 1986.

Carlson F. Eller, Tacoma, Wash., for plaintiffs-appellants, cross-appellees.
Clemons H. Barnes, Eric Rosenquist, Graham & Dunn, Seattle, Wash., for defendant-appellee, cross-appellant.
ORDER
Before:  WRIGHT, SNEED and ALARCON, Circuit Judges.


1
On a grant of certiorari from our opinion reported at 749 F.2d 1409, superseded by 774 F.2d 349 (9th Cir.1985), the Supreme Court has vacated that opinion and remanded for further proceedings.  ---  U.S. ----, 106 S.Ct. 1527, 89 L.Ed.2d 739.  We erred.  The judgment of the district court is affirmed.  Let the mandate issue now.